Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 1-25-22 are acknowledged.

Claims 1-3, 5, 8, 9, 11-14, 17-20, 24, 25 and 33 are pending.

Claims 1-3, 5, 8, 9, 11-14, 17-20 are under examination.

Claims 24-25 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8-11-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The prior rejection under 35 U.S.C. § 102(a)(1) has been withdrawn in view of applicant’s claim amendments.

Claims 1-3, 5, 8, 9, 11-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo et al. (CN105112370A, published 12-2-15, Chinese language document / Google Patents English language translation of CN105112370A) in view of Jakobovits et al. (20160175358) and Lehner et al. (PLoS ONE 7(2): e31210, 2012) as evidenced by Todd et al. (Drugs. 1989 Jun;37(6):871-99).

Claims 1-3, 5, 8, 9, 11-14, 17-20 as amended 1-25-22 to include the limitation of previously pending claim 21 are rejected for the same reasons that previously pending claim 21 was rejected in the 10-29-21 non-final office action over Zhuo, as evidenced by Todd, as applied to claims 1-3, 5, 7-9, 11-14 and 16-20 and further in view of Jakobovitz et al. (20160175358) and Lehner et al. (PLoS ONE 7(2): e31210, 2012).
Applicant argues the obviousness rejection should be withdrawn because “One of the differences between Zhou and the claimed invention is the nature of chimeric receptors used for Vγ9Vδ2 T cell modification.  The present claims recite an NKG2D-based CAR and Zhou discloses an EpCAM-based CAR. Zhou is the only reference that even discloses Vγ9Vδ2 T cells specifically at all. 

One of skill in the art would not be motivated to use the specific combination of an NKG2D receptor-based CAR in Vγ9Vδ2 T cells based on the teachings in Zhou at least because Vγ9Vδ2 T cells naturally express NKG2D receptors.  Consequently, it would appear counterintuitive for a person skilled in the art to add a modified NKG2D receptor of a cell where an NKG2D receptor is already present, absent the teachings of the present specification.  While it appears counter-intuitive, the present specification teaches that the Vγ9Vδ2 T cells naturally expressing NKG2D receptors actually cooperate with other activating receptors on Vγ9Vδ2 T cells to mediate the tumour cell killing activities and including an NKG2D-binding CAR in Vγ9Vδ2 T cells enhanced the cooperative function.”

Applicant further argues “Another difference between Zhou and the claimed invention is the tumoricidal profile. For example, it is demonstrated in Example 2 of the present application that NKG2D CAR Vγ9Vδ2 T cells display a broader cytotoxicity compared to non-recombinant Vγ9Vδ2 T cells.  A similar effect is not seen in Zhou. It is expected that this difference may be related to the different natural receptors used for CAR construction as discussed above. Therefore, the current invention as claimed, wherein Vγ9Vδ2 T cells are modified to recombinantly express a NKG2D CAR, provides Vγ9Vδ2 T cells having improved tumoricidal activity…. 
….there is no indication that such a combination would result in the surprising technical effects of: 
1.) Potent in vivo tumoricidal activity described in Example 3, or 
2.) The broad range of antitumor activities described in Example 2, where NKG2D CAR Vγ9Vδ2 T cells display a broader cytotoxicity compared to non-recombinant Vγ9Vδ2 T cells.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

With respect to applicant’s argument that “Zhou is the only reference that even discloses Vγ9Vδ2 T cells specifically at all,” among the Vδ2 stimulatory antibodies of Jakobovits, the “7A5” antibody is taught to be directed to the Vγ9 variable region (see paragraph 0091), and Jakobovits teaches expansion of γδ T cells with the 7A5 antibody (see paragraphs 0008-0009, Example 21 and Fig. 11).  Moreover, Jakobovits teaches “[a] γδ T-cell may be engineered to express a chimeric tumor recognition moiety comprising a ligand binding domain derived from NKG2D… and a signaling domain obtained from CD3-ζ…In some examples, the chimeric receptor binds MICA, MICB,….” (see paragraph 58 as well as paragraph 82).  Thus, in the examiner’s opinion it is not accurate to say that “Zhou is the only reference that even discloses Vγ9Vδ2 T cells specifically at all.”

Moreover, applicant’s argument that it would be counterintuitive for the ordinarily skilled artisan to use the specific combination of an NKG2D receptor-based CAR in Vγ9Vδ2 T cells “…at least because Vγ9Vδ2 T cells naturally express NKG2D receptors.  Consequently, it would appear counterintuitive for a person skilled in the art to add a modified NKG2D receptor of a cell where an NKG2D receptor is already present,” is likewise not found convincing.  

The distinction between “Vγ9Vδ2 T cells [that] naturally express NKG2D receptors” and Vγ9Vδ2 T cells modified to express a CAR comprising an NKG2D binding domain is that an NKG2D CAR can comprise, e.g., a CD3 zeta signaling domain rather than relying on DAP 10 signaling.  This is significant because, as was well known by the ordinarily skilled artisan, γδ T cell, including Vγ9Vδ2 T cells, have greater tumor cell killing ability when activation of said cells is boosted by exogenous CD3 zeta signaling.  For example, as described in the col. bridging paragraph on page 587 of Rischer et al. (British Journal of Haematology, 126, 583–592, 2004, cited herewith solely to illustrate the fallacy of applicant’s argument), Vγ9 T cells expanded by exposing healthy donor PBMC to zoledronate (see page 585, right col., last full paragraph), while exhibiting little if any ability to lyse various types of CD19- and GD2-expressing tumor cell lines, were able to potently lyse these same tumor cell lines when transduced with a CD19-binding or a GD2-binding CAR comprising a CD3 zeta signaling domain (see Fig. 5A and B).  

Thus, rather than being counterintuitive it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to modify Vγ9Vδ2 T cells with an NKG2D-based CAR that boosts CD3 zeta signaling knowing that (i) NKG2D ligands are expressed on most types of tumors (see, e.g., Sentman et al., Cancer Journal, pps 156-159, 2014, cited on an IDS, in Abstract and at page 156, right col., 1st full paragraph, cited on an IDS) and (ii) boosting CD3 zeta signaling will boost Vγ9Vδ2 T cell killing of tumor cells (as described above).

With respect to applicant’s arguments that working Examples 2 and 3 demonstrate certain “surprising technical effects” such as “[p]otent in vivo tumoricidal activity described in Example 3” and “broad range of antitumor activities described in Example 2,” it is the examiner’s position that the ordinarily skilled artisan would not be surprised by such results given the knowledge in the prior art as reflected by the teachings of Rischer showing that boosting CD3 zeta signaling in a Vγ9Vδ2 T cell with a NKG2D comprising a CD3 zeta signaling domain boosts the ability of the Vγ9Vδ2 T cells to mediate tumor cell lysis.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644